Title: From Benjamin Franklin to [William Strahan], [1759–62, 1764–75?]
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
[1759–62, 1764–75?]
I have perus’d the Parts you put into my Hands of the new Work on Commerce, &c. and must own myself extreamly pleas’d with it. It is a most valuable Collection of Facts which I should think every one in Britain, Ireland and the Colonies who has any thing to do with Publick Affairs, or is desirous of understanding that very interesting Subject, would gladly be possess’d of. The Author appears to me, not a mere laborious Compiler, but to have collected with Judgment, and his own Sentiments where he gives them are, I think, generally just. It would be a Miracle if in so large a Work there should not be some Mistakes; and some I conceive there are, which the Author seems to have been almost unavoidably led into by the general Current of Commercial Writers. The Language too, I think requires a little filing and polishing, for the Readers of this Age grow delicate. I am, my dear Friend Yours affectionately
B Franklin
